DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 18, 20, 22, 24-25, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over D. Horvitz et al. (NPL "In situ processing of dense Al2O3–Ti aluminide..." hereinafter referred to as "Horvitz").
Regarding claims 13, 18, 20, 22, 24-25, and 32-33, Horvitz teaches a method of fabricating in situ alumina-TiAl/Ti3Al interpenetrating phase composites (Pg. 947 – Abstract), including 42-48 at% Al in the aluminide with two phases of γTiAl + α2-Ti3Al (Pg. 952 – Left column), the method including steps of: 
preparing compacts from a powder blend of Al and TiO2, preheating the compacts to 950ºC, and initiating a thermal explosion reaching 1900-2000ºC (Pg. 948 – Experimental Procedure, Pg. 950 – Fig. 6, Pg. 952 – Left column), and further it is implicit that when samples are unloaded from the heating apparatus (Pg. 949 – Left column), cooling takes place. The preheating step in Horvitz exceeds a melting temperature of Al, and the reaction temperature range achieved exceeds at least an α-transus temperature for 48 at% Al of 1375ºC.
Horvitz is silent on the formula in the instant claims; however, Horvitz teaches using 7 moles Al to 3 moles TiO2 to yield 2 moles Al2O3 and 3 moles total TiAl phases (Pg. 948 – Experimental Procedure, Pg. 949 – Results and Discussion), the molar ratios used in Horvitz fall significantly close to the molar equivalent ranges in the instant claims of 7.04-7.20 and 7.07-7.12 Al, 3.12-3.6 and 3.2-3.36 TiO2, 1.8-2.76 TiAl and 0.12-0.6 Ti3Al (2.4-2.88 total TiAl phases), and 2.08-2.4 Al2O3. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the molar equivalents in Horvitz are so close to the claimed ranges, one of ordinary skill would have expected substantially similar properties to result in the produced TiAl-Al2O3 composite. See MPEP 2144.05(I).
Horvitz further teaches the application of moderate pressure (40-60 MPa) during the thermal explosion yielded very high densities in the range of 95-98% of theoretical density (Pg. 952 – Left column), or 2-5% porosity. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 34, Horvitz teaches that the optimization of a pressure application rate allows for the fabrication of pore-free Al2O3-TiAl/Ti3Al composites with homogenous distribution of ceramic and intermetallic phases (Pg. 952 – Left column), such it would have been obvious to one of ordinary skill in the art to optimize a pressure application rate, through routine experimentation, in order to further reduce a porosity in the produced in situ alumina-TiAl/Ti3Al composites up to 0%, rendering obvious a porosity of about 1% or less as claimed. See MPEP 2144.05(II).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over D. Horvitz et al. (NPL "In situ processing of dense Al2O3–Ti aluminide..." hereinafter referred to as "Horvitz") as applied to claim 13 above, and further in view of Zhang et al. (NPL "Mechanical Properties and Microstructure of Al2O3/TiAl..." hereinafter referred to as "Zhang").
Regarding claim 19, Horvitz does not teach adding at least one of the alloying elements as claimed to the metallic matrix composite. 
Zhang teaches a method for fabricating in situ Al2O3/TiAl composites including a γTiAl/α2-Ti3Al matrix and dispersive Al2O3 reinforcing phases (Pg. 73, Abstract and Pg. 74, Sec. 2 – Experimental Procedure). Zhang teaches additions of V and Cr included in Al2O3/TiAl matrix composite as being effective for improving strength, room temperature ductility, and toughness (Pg. 78, Sec. 3.3 – Strengthening and toughening mechanisms). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fabricating alumina-TiAl composites in Horvitz to include adding contents of V and Cr to the metallic matrix composite as taught by Zhang in order to improve strength, room temperature ductility, and toughness of the composite.   

Response to Arguments
Applicant's arguments filed 05/06/2022  with regards to the teachings of Horvitz have been fully considered but they are not persuasive.
Applicant argues that it is an unexpected result that when the specific off-stoichiometric quantities of the reactants are selected according to the claimed formula ((7 + x)Al + 3(1 + x)TiO2, wherein x is 0.04-0.2), a titanium aluminide composite comprising extremely low (less than 2%) porosity can be obtained. Applicant continues that under the selected reaction conditions, material failure in the manufacturing process is limited. Applicant contends that Horvitz does not suggest the use of the specific off-stoichiometric quantities of the present disclosure, and that Horvitz strictly teaches specifically only the selection of stoichiometric quantities. The Examiner notes that a porosity of less than 2% is not a requirement of independent claim 13, as the claim recites a porosity of the metallic matrix composite about 2% or less, and therefore, inclusive of 2% as well as values less than 2.3%, according to the definition of “about” in the instant specification including between 1-15% variability of the stated number [0039]). Furthermore, the claimed porosity is not a result unexpected from the reaction quantities selected in Horvitz teaches samples achieving 98% density, or 2% porosity, and further, suggests process parameters for achieving pore-free sample results (Pg. 952 – Left column).  
Applicant directs the Examiner’s attention to Example 3 in the instant specification to demonstrate that under conditions wherein x in the recited formula of claim 13 is selected to be 0 (i.e., the stoichiometric conditions taught by Horvitz), a materially failed product was obtained, in contrast to Examples 1 and 2, meeting all the claimed limitations, that did not fail upon cooling. Applicant submits that the claimed formula defines a critical range of the relative initial reactant quantities of aluminum and titanium dioxide in view of the successful examples. The Examiner does not concur. Applicant’s Examples 1-3 are not sufficient to provide criticality of the initial reactant quantities in the instant method as Horvitz teaches completed, cooled samples (Pg. 949 – Left column) that do not experience the material failure exhibited in the instant Example 3 upon cooling. Furthermore, Example 3 is not seen to be representative of the composites produced by the method disclosed in Horvitz as Example 3 is cited as having no Ti3Al phase (instant specification [0136]), whereas the composite of Horvitz contains a Ti3Al content (Pg. 952 – Right column). The claimed subject matter must be compared with the closest prior art in order to effectively to rebut a prima facie case of obviousness and establish unexpected results. See MPEP 716.02(e). The composite of Horvitz is seen to be closer to the claimed composite than Applicant’s Example 3 with regards to a Ti3Al content, porosity, and conditions for material failure. 
Applicant submits that a person of ordinary skill in the art, looking to create a homogenous material, would not select non-stoichiometric quantities, as this implies excess of a reactant, and Horvitz specifically selects stoichiometric quantities, which Applicant thinks is what a person of skill in the art would do. Applicant continues that although Horvitz does suggest experimenting with different reaction conditions to evaluate the qualities of the product obtain, Horvitz does not select or suggest reactant quantities as one of the variables of interest. The Examiner notes that the reactant quantities taught in Horvitz are still seen to render obvious the instant reactant quantities as close values, as sufficient evidence of unexpected results or a criticality of the claimed ranges has not been provided. See MPEP 2144.05(I) and 716.02. Furthermore, Applicant has not provided any evidence towards a difference in material homogeneity between the instant composites and those of the prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736